Case 5:19-mj-03572 Document 1 Filed on 12/22/19 in TXSD Page 1 of 1

AO 91 (Rev. E1/E1) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Juan Carlos GUZMAN-Guzman ) Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 20, 2019 in the county of Webb in the
Southern __ District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Honduras, who has previously been REMOVED or has departed the United
States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the

Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States

Code, Sections 202 and 557) for the reapplication by the said Defendant for a¢
the United States.

This criminal complaint is based on these facts:

On or about December 20, 2019 the defendant Juan Carlos GUZMAN-Guzman was apprehended near Laredo, Texas. Af

Imission into

 

ter a brief

interview it was determined that, Juan Carlos GUZMAN-Guzman was an undocumented alien from Honduras and subsequently
placed under arrest. Further investigation revealed that Juan Carlos GUZMAN-Guzman was previously REMOVED from the United

States on 09/01/2016, at Brownsville, Texas. There is no record that Juan Carlos GUZMAN-Guzman has applied for or r
permission from the Attorney General or the Secretary of Homeland Security to re-enter the United States after deportatio

eceived
in.

 

(continued on the attached sheet. /S/Joshua Steele

 

Complainant's signature

Joshua Steele Border Patrol A

gent

 

Printed name and title
Sworn to before me and signed in my presence,

Date: December 23, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate

Printed naine and title

 

Judge
